Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's After Final submission has been entered.

Response to Arguments
Applicant's arguments filed 20 Jan 2021 have been fully considered but they are moot and/or not persuasive. 

Applicant has argued that in Zimmer the layers are transferred from the layer support to the workpiece and there is no stack of printed layers. Applicant’s claims do not require stacking the layers in a separate area before they are stacked as a workpiece-to-be after sintering. Applicant’s claim merely specifies that the sheets are assembled on top of each other in a “stack.” Even so, [0025] of Zimmer teaches that the layers may be stacked in a separate area before being built up as the soon-to-be sintered workpiece. 



Applicant has argued that Zimmer fails to teach depolymerizing a stack to remove the polymer of the polymer sheets from the stack and sintering the depolymerized stack to form a shaped object. [0031] teaches that the carrier material burns during a later heat treatment such that there is no residue left behind. This is directly analogous to [0045] of Applicant’s specification submitted 24 Sept 2018 which teaches that depolymerization may be thermal depolymerization at a sufficient temperature to pyrolyze the plastic. 
 
Applicant has argued there is no suggestion that the sublayers of Zimmer are printed polymer sheets. Sublayer 7 is a thermoplastic layer (see Fig. 2), such that when it is produced by printing drum 14 it constitutes a printed polymer sheet (see Fig. 2). 

Applicant has argued that the layer support of Zimmer is not a polymer sheet on which toner material is printed. The independent claim does not specify that the toner is printed directly on the polymer sheet, rather that the toner is printed “on” a flexible polymer sheet. 



Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-4, 8-9, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zimmer (US 20190054685 A1, hereinafter “Zimmer”) 
or alternatively under 35 U.S.C. 103 as being unpatentable over Zimmer in view of Schultheis et al. (US 20070128531 A1, hereinafter “Shultheis”).

Regarding claim 1, Zimmer teaches a method for forming a shaped object comprising: 
sectioning a model of a shaped body into 2-dimensional slices (see abstract describing building up a model via layers; see [0035] teaching layers making up a 3D object); 
for each slice, electrostatically printing (see abstract; [0004]) a toner material ([0029] teaches the toner material comprising particulates and a binder) on a respective polymer sheet 
assembling the printed sheets one on top of the other into a stack (see Fig. 1 showing a stack of sheets arranged on the carrier body 20; [0025] teaches that the layer support could be a plurality of individual sheets which can be stacked in the printed state and then transferred to the workpiece), in the stack, each printed sheet comprising a respective polymer sheet and a toner image (sheets 2, 3, 4 shown in Fig. 1 are composed of sublayers shown in Fig. 2; [0035]-[0037] teaches that the layers are composed of sublayers); and 
depolymerizing ([0031] teaches that the carrier material burns during a later heat treatment such that there is no residue left behind; ([0045] of specification submitted 24 Sept 2018 teaches thermal depolymerization at a sufficient temperature to pyrolyze the plastic, which would occur in the heat increase leading up to the sintering temperature) the stack of printed sheets to remove polymer ([0031] teaches that the carrier material burns during a later heat treatment such that there is no residue left behind) of the polymer sheets from the stack and sintering ([0044] teaches sintering the workpiece after all the layers have been built up) the depolymerized stack to form ([0044] teaches that sintering forms “an integral body constituting the workpiece”) the shaped object.

Zimmer teaches that the layer support 5 is flexible ([0021]) and may be provided as a plurality of individual sheets which may be stacked ([0025]). Zimmer also teaches that the layer support may be waxed paper or silicone paper ([0027]). Thus, Zimmer likely meets the limitation of printing toner material on a respective flexible polymer sheet. 

	It would have been obvious to combine the ceramic electrophotographic printing of Zimmer with the ceramic electrophotographic printing of Shultheis, as Shultheis teaches that ceramic electrophotographic printing may occur on a rigid or flexible substrate ([0002]), thus either option, rigid or flexible, is a suitable choice. 

Regarding claim 2, Zimmer teaches wherein the particles in the toner material have an average diameter of less than 12 micrometers ([0029] teaches particle sizes of 1-100 micrometers).

Regarding claim 3, Zimmer teaches wherein the polymer sheets each have a thickness which is greater than an average diameter of the ceramic-forming particles ([0019] teaches that the layer could be 1-2 mm in thickness and [0029] teaches the particulate is 1-100 micrometers in size, thus the layers applied would be larger than the particulate diameter).

Regarding claim 4, Zimmer teaches wherein the polymer sheets have a thickness of at least 20 micrometers ([0019] teaches that the layer could be 1-2 mm in thickness, thus even if all sublayers are used (7, 8, 9, 10, and 11 as shown in Fig. 2) each sublayer would be larger than 20 micrometers; there would have to be 100+ sublayers for each sublayer to be smaller than 20 micrometers and Zimmer only indicates 5 sublayers that may comprise a layer).

Regarding claim 8, Zimmer teaches wherein the toner material comprises at least 40 wt, % of the solid particles ([0029] teaches 10-70% by weight).

Regarding claim 9, Zimmer teaches wherein the toner material comprises 10-70% by weight of solid particulate. 
However, unless unexpected results are shown, it would have been obvious to a person having ordinary skill in the art at the effective time of filing to optimize the range so that it contained at least 80 wt. % of the solid particles. A prima facie case of obviousness is present where the ranges do not overlap but are merely close. See MPEP 2144.05.I. (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) and stating “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”). 

Regarding claim 11, Zimmer teaches wherein the binder material includes an organic polymer ([0032] teaches organic polymers for the binder) and optionally a least one of a charge control agent ([0033] teaches the incorporation of a charge control agent) and a flow control agent.

Regarding claim 12, Zimmer teaches wherein the organic polymer in the binder is a same polymer as in the polymer sheets ([0032] teaches that paraffin wax may be used as a binder; [0037] teaches that the support material may be made of synthetic wax).



Regarding claim 15, Zimmer teaches wherein the stack includes at least 10 of the printed sheets (see Fig. 1 showing a stack of many layers; [0019] teaches layer thickness of .01 mm, which would require a substantial amount of layers to produce a macro-scale object; [0019] teaches having high resolution with thin layers; [0075] teaches several groups of layers shown in Fig. 5).

Claim 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (or Zimmer in view of Schultheis for claim 21) in view of Liu et al. (Liu et al., Metal and Ceramic Components made via CAM-LEM Technology, 1996 International Solid Freeform Fabrication Symposium, http://hdl.handle.net/2152/70260, hereinafter “Liu”, NPL copy attached to this office action). 

Regarding claim 19, Zimmer teaches a method for forming a ceramic object comprising: 
providing a print file in which a model of a ceramic body has been sectioned into 2-dimensional slices (see abstract describing building up a model via layers; see [0035] teaching layers making up a 3D object); 
for each slice, printing a toner material (see abstract; ([0029]-[0030] teaches the toner material comprising particulates and a binder) on a respective polymer sheet ([0041] teaches the support material may be a synthetic wax; [0028] teaches a support layer made out of plastic; [0037] teaches sublayers that may be made of synthetic wax; see Fig. 2 showing the various 
assembling the printed sheets comprising the polymer sheets printed with toner material into a multilayer stack of printed sheets (see Fig. 1; [0025] teaches that the layers could be stacked in the printed state and then moved to the workpiece by a transfer unit); and 
depolymerizing ([0045] of specification submitted 24 Sept 2018 teaches thermal depolymerization at a sufficient temperature to pyrolyze the plastic, which would occur in the heat increase leading up to the sintering temperature; [0044] teaches sintering the built up object; [0037] teaches that one of the sublayers may be melted out of the workpiece; [0039] teaches using chemicals to dissolve the carrier; [0041]-[0042] teach the carrier is burned and removed during heat treatment; [0019] of the specification submitted 24 Sept 2018 teaches that depolymerization may be thermal or chemical) the stack of printed sheets to remove polymer of the polymer sheets from the stack; and sintering the depolymerized stack to form the ceramic object ([0044] teaches sintering the built up object).

Zimmer does not explicitly teach the polymer sheet comprises at least one of a polyoxymethylene homopolymer and a polyoxymethylene copolymer. 
In the same field of endeavor Lui teaches that (POM) homopolymer or copolymer may be used as the sheet material for a laminated metal object (p. 378-379 teaches that POM may be used as a fugitive material in the sheet stock for lamination 3D printing of metal articles). 


Regarding claim 21, Zimmer does not explicitly teach the polymer sheet comprises at least one of a polyoxymethylene homopolymer and a polyoxymethylene copolymer. 
In the same field of endeavor Lui teaches that (POM) homopolymer or copolymer may be used as the sheet material for a laminated metal object (p. 378-379 teaches that POM may be used as a fugitive material in the sheet stock for lamination 3D printing of metal articles). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the polymer layer of Zimmer with the POM sheet taught in Lui. Lui teaches that under an acid atmosphere POM depolymerizes at a temperature well below its melting point (p. 378). Further, Lui teaches that residual POM may be removed in the initial stage of sintering treatment (p.379). Thus, a person having ordinary skill in the art at the time of filing would have been motivated to use POM as a fugitive sheet for those purposes. 

Claims 5-7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (or Zimmer in view of Schultheis) and further in view of ter Maat et al. (US 20120235330 A1, hereinafter “ter Maat”). 


In the same field of endeavor ter Maat teaches that a polyoxymethylene (POM) homopolymer or copolymer may be used as a polymer binder for ceramic bodies ([0012]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the polymer layer of Zimmer with the POM taught in ter Maat. Ter Maat teaches that POM is exceptionally stable and guarantees high stability up to 120 degrees Celsius ([0065]). Thus, a person having ordinary skill in the art at the time of filing would have found POM a desirable material based upon its exceptional stability. 

Regarding claim 6 and 7, Zimmer teaches that ceramic particulate may be used, but fails to teach the specific type of ceramic or metal particulate. 

In the same field of endeavor ter Maat teaches that suitable oxidic ceramic powders are AlO2 and ZrO2 and non-oxidic ceramic powders are SiC Si3N4 ([0010]).
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine Zimmer’s teaching of ceramic materials with ter Maat’s teaching of ceramic particles such as AlO2 and SiC. Since Zimmer is silent as to the type of ceramic powder a person having ordinary skill in the art at the time of filing would have been motivated to look to the prior art, such as ter Maat, to find suitable ceramic powders. 

Regarding claim 10, Zimmer fails to teach the specific weight percentage of the binder in the composition. 

It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine Zimmer’s teaching of binder with ter Maat’s teaching of binder wt percent. Since Zimmer is silent as to the weight percent of binder a person having ordinary skill in the art at the time of filing would have been motivated to look to the prior art, such as ter Maat, to find suitable weight percentages of binder in a pre-sintered ceramic article. 

Regarding claim 13, Zimmer fails to teach wherein the depolymerizing includes chemically depolymerizing the stack in a gaseous, acid-containing atmosphere.
In the same field of endeavor ter Maat teaches that debindering of a brown ceramic composition may occur in a gaseous, acid-containing atmosphere ([0015]). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the chemical treatment in Zimmer with the debindering in ter Maat. Ter Maat teaches that atmospheric debindering has less deformation than solvent debindering ([0015]), and a person having ordinary skill in the art at the time of filing would have found this a desirable alternative. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748     

                                                                                                                                                                                                   
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742